Name: Commission Regulation (EC) No 1401/94 of 17 June 1994 concerning the stopping of fishing for mackerel by vessels flying the flag of Spain
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 21 . 6. 94 Official Journal of the European Communities No L 154/3 COMMISSION REGULATION (EC) No 1401/94 of 17 June 1994 concerning the stopping of fishing for mackerel by vessels flying the flag of Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system appli ­ cable to the common fisheries policy ('), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 3676/93 of 21 December 1993 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1994 and certain conditions under which they may be fished (2), provides for mackerel quotas for 1994 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of mackerel in the waters of ICES divisions II (except EC-zone), Vb (EC-zone), VI, VII, VIII a, b, d, e , XII, XIV by vessels flying the flag of Spain or registered in Spain have reached the quota allo ­ cated for 1994, HAS ADOPTED THIS REGULATION : Article 1 Catches of mackerel in the waters of ICES divisions II (except EC-zone), V b (EC-zone), VI, VII, VIII a, b, d, e, XII, XIV by vessels flying the flag of Spain or registered in Spain are deemed to have exhausted the quota allocated to Spain for 1994. Fishing for mackerel in the waters of ICES divisions II (except EC-zone), V b (EC-zone), VI, VII, VIII a, b, d, e, XII, XIV by vessels flying the flag of Spain or registered in Spain is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovemetioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 261 , 20 . 10. 1993, p . 1 . 0 OJ No L 341 , 31 . 12. 1993, p . 1 .